***********
In accordance with the directives of the North Carolina Court of Appeals, the Full Commission hereby amends the 10 August 2000 Opinion and Award of the Full Commission as follows:
  Paragraph 5 of the Conclusion of Law section of the 10 August 2000 Opinion and Award is hereby stricken and replaced with the following:
  5.  (I.C. 143065)  Plaintiff is entitled to temporary total disability compensation to be paid by defendants Speechcenter and Farm Bureau from 5 September 1996, less those amounts already paid to plaintiff by defendants Rotech and Continental Casualty, and continuing until she reaches maximum medical improvement from the 12 January 1990 injury by accident.  N.C. Gen. Stat. § 97-29.
Paragraph 3 of the Award section of the 10 August 2000 Opinion and Award is hereby stricken and replaced with the following:
  3.  (I.C. 143065) Defendants Speechcenter and Farm Bureau shall pay plaintiff temporary total disability compensation in the weekly amount of $241.02 from 5 September 1996, less those amounts of disability compensation paid to plaintiff by defendants Rotech and Continental Casualty after 4 September 1996, and continuing until further order of the Industrial Commission.  That amount which has accrued shall be paid in a lump sum.
Paragraph 5 of the Award section of the 10 August 2000 Opinion and Award is hereby stricken and replaced with the following:
  5.  Counsel for plaintiff shall receive a reasonable attorney's fee of 25% of plaintiff's compensation as awarded in paragraph 3 of the Amended Opinion and Award.  One fourth of plaintiff's lump sum award shall be paid to plaintiff's counsel directly, and every fourth subsequent payment shall be paid to plaintiff's counsel.
Except as herein amended, the remainder of the 10 August 2000 Opinion and Award of the Full Commission remains in full force and effect.
This the ___ day of February, 2002.
                                   S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ LAURA K. MAVRETIC COMMISSIONER